On rehearing had.
[Filed June 8, 1888.]
Strahan, J.
A rehearing of this case was allowed for the purpose of enabling the court to further consider a question not made upon the original argument, and which was not noticed in the opinion. The question is, what effect did the Statute of Limitations have upon the interest in the land in controversy which descended to Mrs. Northrop upon the death of Hettie, and which became vested in the plaintiffs upon their mother’s death. The same principles of law must be applied to this interest which is applicable to -the others, except that if Marquam’s possession was adverse during the lifetime of Mrs. Northrop, and she had notice of such adverse possession, then the Statute of Limitations commenced to run as against such interest and was not stopped by her-death.
The rule is subject to but few exceptions, that when the Statute of Limitations has once commenced to- run in any case it will not cease to be arrested in its operation by any subsequent event not within the saving clause of' the statute. (Wood on Limitation of Actions, § 6.) The only essential difference, therefore, between this interest and the others grows out of the question of notice and the manner in which it may be' imparted. Mrs. Northrop did not labor under any disability at the time this descent was cast upon her, and she was capable of being informed and having notice of the nature, character, and extent of Marquam’s possession, and whether it was adverse or not.
The issue is narrowed down to a few simple questions of fact which must be found upon another trial, the present record being entirely silent on the question of notice. With this modification of the views of the court already expressed the cause is remanded for a new trial.